Citation Nr: 1404320	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-32 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include a personality disorder, adjustment disorder and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis A, B and C. 

3.  Entitlement to service connection for herpes. 

4.  Entitlement to service connection for optic nerve damage, to include as secondary to herpes. 

5.  Entitlement to service connection for human immunodeficiency virus (HIV)/acquired immune deficiency syndrome (AIDS). 

6.  Entitlement to service connection for bronchitis. 

7.  Entitlement to service connection for gall stones. 

8.  Entitlement to service connection for hypertension. 

9.  Entitlement to service connection for diabetes mellitus. 

10.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

11.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

In March 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the Central Office in Washington, D.C.  A transcript of the hearing is associated with the claims file. 

This appeal was previously before the Board in July 2010, July 2012, February 2013 and September 2013 at which times it was remanded for further evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS paperless claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.     

In its September 2013 remand, the Board instructed the agency of original jurisdiction (AOJ) to send the Veteran a copy of the July 2013 supplemental statement of the case (SSOC).  The Board also instructed the AOJ to request that the Veteran provide sufficient information and authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal.  Finally, the Board instructed the AOJ to provide the Veteran notice that the records from Tuoro Infirmary and HOPS were not obtainable and request that he either furnish appropriate authorization to obtain such records or furnish the outstanding records.

The AOJ sent the Veteran a letter in September 2013.  This letter notified the Veteran that he was to provide sufficient information and authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal.   In addition, the text of this letter indicates that a copy of the July 2013 SSOC had been enclosed and that document is listed as an enclosure at the close of the letter.  However, the Veteran was not notified in this letter that the records requested from Tuoro Infirmary and HOPS were not obtainable and there is no other indication that the Veteran was otherwise notified that these records were not obtainable.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiency detailed above, these matters must be remanded to ensure compliance with the Board's previous remands.

Finally, the Board notes that a letter it had sent to the Veteran in November 2013 was returned by the United States Postal Service as "Return to Sender-Unable to Forward" in January 2014.  This letter was mailed to the Veteran at an address on "D. Street."  The Board further notes that the Veteran's representative identified the address on "D. Street" as the Veteran's correct mailing address in the September 2013 Informal Hearing Presentation (IHP) and there has been no correspondence subsequent to the September 2013 IHP indicating that the Veteran's mailing address had changed.  

Therefore, the Board is informing the Veteran that it is his responsibility to keep the VA apprised of his current address, and that it is his responsibility to respond to the attempts made to assist him with his claims.  A claimant is responsible for cooperating with VA in the development of his claims.  See 38 U.S.C.A. § 5107(a) (West 2002); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide notice to the Veteran that VA was unable to obtain the treatment records of Tuoro Infirmary and HOPS.  Such notice should indicate the records that VA was unable to obtain, explain the efforts VA undertook to obtain the records, inform him of further action to be taken on his claims and notify him that it was ultimately his responsibility to provide the evidence, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R.    § 3.159(e) (2013).  Inform the Veteran that he is requested to furnish any pertinent outstanding, private records, or furnish appropriate authorization to obtain such records.  Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, conduct any additional development deemed necessary.

4.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished with an appropriate supplemental statement of the case includes clear reasons and bases for all determinations, reflects review of all pertinent evidence of record and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



